           Case 3:20-cv-01678-BEN-KSC Document 36 Filed 11/19/20 PageID.36 Page 1 of 3


  1                                                                                -•><~-,w   •-,-•_.•-•--=-· --•


  2                                                                          i~~' t /,; •;        "•-
  3
  4
                                                                          [!; 19M_]
                                                                        Cl_EH!< U:~- JlSTRlCT COUf.'IT
  5                                                                  SOUTHERN DISTRICT er· C:\L_!F()FlN!A
                                                                     BY                ~         DEFlJT"

  6
  7
  8                                  UNITED STATES DISTRICT COURT
  9                                 SOUTHERN DISTRICT OF CALIFORNIA
10
11 11 DEBORAH CHROMY,                                       Case No.: 3:20-cv-01678-BEN-KSC
12     11                                   Plaintiff,
                                                            ORDER:
13                         vs.

14           C.R. BARD, INC.; BARD PERIPHERAL              (1) DENYING MOTIONS TO
             VASCULAR, INC.; and MCKESSON                  DISMISS;
15           CORPORATION,

16                                       Defendants.       (2) GRANTING MOTION TO
                                                           SUBSTITUTE ATTORNEY; and
17
18                                                         (3) GRANTING IN PART MOTION
                                                           TO STAY
19
20                                                         [ECF Nos. 2, 8, 29, 30]

21
                  This matter comes before the Court on four motions. The Court addresses each
22    11    below.
23    II    1,
                 Motions to Dismiss (ECF Nos. 2, 8)
24
                 On June 11, 2020, Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.
25
      11 ( collectively,   "Bard") filed a Motion to Dismiss Out-of-State Plaintiffs. ECF No. 2. On
26    11
            June 17, 2020, Defendant McKesson Corporation ("McKesson") filed a separate Motion
27
      II to Dismiss, alleging it was fraudulently joined to the action to defeat diversity jurisdiction
28 ..


                                                                                             3:20-cv-01678-BEN-KSC
     Case 3:20-cv-01678-BEN-KSC Document 36 Filed 11/19/20 PageID.37 Page 2 of 3



 1    in the United States District Court for the Northern District of Texas. ECF No. 8.
 2    Plaintiff responded to Bard's motion, but did not directly respond to McKesson's motion.
 3    Instead, Plaintiffs response requested that in lieu of dismissal the case be transferred to
 4    this Court. ECF No. 18. Defendants filed a non-opposition to the request to transfer.
 5    ECF No. 22. Thereafter, the case was transferred to this Court without a ruling on
 6    Defendants' outstanding motions. ECF No. 25.
 7             As the case has been transferred and Defendants did not oppose the transfer,
 8    Defendant Bard's Motion to Dismiss Out-of-State Plaintiffs is DENIED as moot. ECF
 9   IINo.2.
10             The Parties also remain actively engaged in settlement negotiations. In order to
11    "control the disposition of the causes on its docket with economy of time and effort for
12    itself, for counsel, and for litigants," Landis v. North American Co., 299 U.S. 248,254
13    (1936), the Court therefore exercises its judgment to DENY without prejudice
14    Defendant McKesson's Motion to Dismiss. ECF No. 8. Defendant McKesson may refile
15    its Motion before this Court following expiration of the stay set forth below.
16    II.      Motion to Substitute Attorney (ECF No. 29)
17             The Court has reviewed Defendants' Motion to Substitute Attorney. The Motion is
18 II hereby GRANTED. ECF No. 29. Defendants' former counsel of record, Melissa
                                                                              '
19    Dorman Matthews, Jessica Junek, and Jordan E. Jarreau of Hartline Barger LLP are
20    substituted with Defendants' new counsel of record, Tyler R. Andrews and Syed I. Ishrak
21    of Greenberg Traurig, LLP. The Clerk of Court shall remove Ms. Matthews, Ms. Junek,
22    and Ms. Jarreau as counsel of record and terminate their receipt of e-Filings.
23   III.   Motion to Stay (ECF No. 30)
24          The Court has also reviewed the Parties Joint Motion for a Temporary Stay of
25   Proceedings. The Joint Motion was filed on September 18, 2020 and sought a stay of
26   ninety (90) days to permit the Parties to pursue negotiations of a global settlement. The
27   Joint Motion is GRANTED in part. The Court stays these proceedings until February 2,
28   2021. This date coincides with termination of the stay in two companion cases, Cortes v.
                                                    2

                                                                                  3:20-cv-0 1678-BEN-KSC
         Case 3:20-cv-01678-BEN-KSC Document 36 Filed 11/19/20 PageID.38 Page 3 of 3



     1    C.R. Bard, Inc. et al, Case No. 20-CV-600-BEN-WVG, and Carrasco v. C.R. Bard, Inc.
 2        et al, Case No. 20-CV-602-BEN-WVG.
 3        IV.   Conclusion
 4              Defendant Bard's Motion to Dismiss Out-of-State Plaintiffs (ECF No. 2) is denied
 5        as moot. Defendant McKesson Corporation's Motion to Dismiss (ECF No. 8) is denied
 6        without prejudice and may be refiled within fourteen (14) days of the expiration of the
                                                  '
 7        granted stay if settlement has not been reached. Defendants' Motion to Substitute
 8        Attorney (ECF No. 29) is granted. The Parties' Joint Motion to Stay (ECF No. 30) is
 9        granted in part and the case is stayed until February 2, 2021. If a Joint Motion to
10        Dismiss is not filed before February 2, 2021, the Court will hold an in-person status
11        conference on February 8, 2021 at 10:30 AM.
12              IT IS SO ORDERED.
13
14       i Date: Novembe~ 2020 ·
15 "                                                                            TEZ

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      3
                                                                                 3:20-cv-0 1678-BEN-KSC
